Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-4, 8, 10, 12, 15-16 and 20 have been amended. Claims 1-20 have been examined.

Terminal Disclaimer
2.	The terminal disclaimer filed on 08/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,586,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1 and 12, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	a device to receive the write data in a buffer in an order that is based on an assembled order of the write data, wherein the assembled order is based on logical block addresses (LBAs) associated with the received write data,
	wherein the device is configured to scan the write data using the buffer to determine that the write data contains at least one of a) a virus code, or b) a malicious signature.
	



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olbrich et al. (U.S. Patent Application Publication 2009/0171499) teaches an SSD controller with a data buffer that holds data received from hosts in LBA order (note paragraph [0544], but fails to teach the above limitation found in the reasons for allowance.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/David J Pearson/Primary Examiner, Art Unit 2438